Upon the whole, it appears to me, that there is sufficient evidence to induce a belief, that four payments were made, amounting to a sufficiency to discharge the debt, whether the receipts Were produced to Mr. Ellison or not. And if there was even more doubt than there is of that fact, yet as a settlement has been made, aud the defendant is in possession of a receipt in full, I do not think the evidence in the case would justify meto distil ib tiiat settlement.
The petition must be dismissed with costs of suit.
There was no appeal from this decree.